UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1034



SUKHDEV SINGH,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-003-021)


Submitted:   July 12, 2006                 Decided:    July 27, 2006


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sukhdev Singh, Petitioner Pro Se. James Arthur Hunolt, Michele
Yvette Francis Sarko, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sukhdev Singh, a native and citizen of India, petitions

for   review     of   an   order    of   the   Board   of    Immigration    Appeals

(“Board”) denying his motion to reopen immigration proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Singh’s motion to

reopen as untimely. See 8 C.F.R. § 1003.2(a) (2006). Accordingly,

we deny the petition for review for the reasons stated by the

Board.    See In re: Singh, No. A76-003-021 (B.I.A. Dec. 12, 2005).

We    dispense    with     oral    argument    because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         - 2 -